DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seth Weinfeld on 4/8/2021.
The application has been amended as follows: 

Claim 1: A tracker system for determining orientation of an object, comprising:
a sensor arrangement associated with the object, arranged to output rate data providing a cyclic indication of a rate of change in orientation of the object; a processor configured to: 
the rate data output by the sensor arrangement and to predict from the received rate data an orientation of the object at a predetermined prediction time period ahead of a time point of validity of the received rate data; 
receive the rate data output by the sensor arrangement and to determine therefrom a measure of buffeting severity upon the object; and
determine whether the determined measure of buffeting severity is greater than a threshold;
adjust an operating parameter used for the prediction from the received rate data based in part on whether the determined measure of buffeting severity is greater than the threshold or not to compensate for the determined measure of buffeting severity.

Claim 2: The tracker system according to claim 1, wherein the processor is configured to calculate the measure of buffeting severity using a two-stage filtering process whereby, at a first stage, upon receipt of each new instance of rate data from the sensor arrangement, a difference is determined between a weighted average of prior-received rate data and a mid-history instance of received rate data and, at a second stage, the measure of buffeting severity in respect of the new instance of rate data is determined as the difference between a weighted average of the prior-determined differences and a mid-history determined difference.

Claim 11: A computer-implemented method for determining orientation of an object, comprising the steps:
(i)    receiving, from a sensor arrangement associated with the object, rate data providing a cyclic indication of a rate of change in orientation of the object;
(ii)    determining, from the rate data received over a number of cycles, a measure of buffeting severity upon the object;
(iii)    determine whether the determined measure of buffeting severity is greater than a threshold; and
(iv) predicting, from received the rate data, using a configurable prediction process, an orientation of the object at a predetermined prediction time period ahead of a time point of validity of the received rate data, wherein one or more operating parameters in the configurable prediction process is changed in part based on a relationship between the determined measure of buffeting severity and the threshold.

Claim 18: the method according to claim 17 wherein, at step (iv), when the determined measure of buffeting severity is greater than the threshold and the determined measure of buffeting severity divided by the threshold is greater than another threshold, the estimation time period is adjusted.

Claim 28: A non-transitory computer program product comprising a data carrier having stored thereon software code means, or means for access thereto, which when installed and executed upon a digital processor are arranged to implement the method steps recited in claim 11.

Additionally, the abstract of the disclosure has been amended, with this amendment being authorized by Seth Weinfeld on 4/23/2021. The abstract is replaced by:
A method and apparatus are provided for determining the orientation of an object relative to a platform likely to be exposed to buffeting. The object may be a helmet worn by a pilot in which orientation of the helmet relative the aircraft while in flight may usefully be known, in particular when determining the position of space-stabilised symbols being displayed in an associated helmet-mounted digital display system. According to the method, not only may orientation of an object may be predicted at some time ahead of a time point of validity of source sensor data, but the prediction may be dynamically configured to according to a detected severity of buffeting to reduce the effects of the buffeting upon the quality of data output by the system. The method includes measuring the severity of any buffeting using the same source data as used to determine orientation of the object.

Allowable Subject Matter
Claims 1-3, 5-9, 11-12, 16-19, 21-22, and 28-30 are allowed.
In regards to the prior art of record, the claims differ from the prior art of record US 20100283919 A1, US 20050156817 A1, US 5,138,555, and US 8952869 B1, either singularly or in combination because they fail to anticipate or render obvious “receive rate data output by the sensor arrangement and to determine therefrom a measure of buffeting severity upon the object; and determine whether the determined measure of buffeting severity is greater than a threshold; adjust an operating parameter used for the prediction based in part on whether the determined measure of buffeting severity is greater than the threshold or not to compensate for the determined measure of buffeting severity” in combination with all other limitations in the claim as claimed and defined by the applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 5447166, 20040149036, 7267006, 20120131129, and 20170115488.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.J.B/Examiner, Art Unit 2865                                                                                                                                                                                                        

/LINA M CORDERO/Primary Examiner, Art Unit 2857